Citation Nr: 0712961	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-35 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  Peripheral neuropathy was not diagnosed to a compensable 
degree within one year after the last exposure to Agent 
Orange during the veteran's military service, or within one 
year of separation from military service.

3.  The medical evidence of record does not show that the 
veteran's peripheral neuropathy is related to his military 
service.

4.  The veteran has a current diagnosis of post-traumatic 
stress disorder (PTSD) that is associated with a reported 
stressor which has been verified to have occurred during his 
period of active military service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection 
for peripheral neuropathy, as secondary to Agent Orange 
exposure, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication, a letter dated in April 2003 satisfied 
the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and VA medical treatment 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
this issue is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
337 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the veteran's claim for service connection 
for PTSD, without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the present 
case, this law does not preclude the Board from adjudicating 
the issue as the Board is taking action favorable to the 
veteran by granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Peripheral Neuropathy

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, including peripheral neuropathy, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  Acute and subacute peripheral 
neuropathy is deemed associated with herbicide exposure, 
under VA law, and shall be service-connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the statutory and regulatory requirements 
are met, even though there is no record of such disease 
during service.  38 C.F.R. § 3.309.  However, acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In this case, the veteran claims that he developed peripheral 
neuropathy in service or within one year of separation from 
service, as the result of exposure to Agent Orange.  The 
veteran was awarded the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and Army 
Commendation Medal.  This evidence confirms that the veteran 
served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he is 
therefore presumed to have been exposed to herbicide agents, 
to include Agent Orange.

A February 1969 service medical report stated that the 
veteran complained of a sore right leg for the previous 2 
weeks.  No diagnosis was given.

After separation from military service, a May 2003 VA 
outpatient medical report stated that the veteran complained 
of numbness in his feet.

A July 2003 VA medical report stated that the veteran filled 
out a consultation form for Compensation and Pension.  On the 
consultation form, the veteran complained of Agent Orange 
exposure with numbness in the feet and toes.  The provisional 
diagnosis was Agent Orange exposure.

A September 2003 VA outpatient medical report stated that the 
veteran complained of foot numbness since exposure to Agent 
Orange.

A December 2003 VA peripheral nerves examination report 
stated that the veteran's claims file had been reviewed.  The 
veteran complained of numbness of the feet and tingling of 
the toes that began in the early 1970s, after separation from 
military service.  The report stated that there was no 
paresthesias or dysesthesias and the tingling and numbness 
did not interfere with daily activities.  On physical 
examination, there was no abnormality noted on light touch 
and pin prick in the feet and toes.  On monofilament 
examination, the veteran had no feeling in the soles of his 
feet.  Reflexes in the veteran's ankles were absent.  No 
other abnormalities were noted.  The diagnosis was peripheral 
neuropathy, right foot and left foot, mild.  The examiner 
stated that the disorder was "[n]ot due to Agent Orange, 
since this is not acute or subacute peripheral neuropathy."

The medical evidence of record shows that the veteran is 
currently diagnosed with peripheral neuropathy.  While acute 
and subacute peripheral neuropathy are presumptive disorders 
under 38 C.F.R. § 3.309(e), for the purposes of 38 C.F.R. 
§ 3.309(e), the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note (2).  As the veteran's peripheral neuropathy 
was not shown within one year after the last exposure to 
Agent Orange and has continued for at least the previous 4 
years, it is therefore not acute or subacute peripheral 
neuropathy for the purposes of 38 C.F.R. § 3.309(e).  
Accordingly, presumptive service connection for peripheral 
neuropathy is not warranted under 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The competent medical evidence of record does not show that 
the veteran's current peripheral neuropathy is related to his 
active military service, or to any incident therein, to 
include as due to exposure to Agent Orange.  The veteran's 
service medical records are negative for any diagnosis of 
peripheral neuropathy.  The medical evidence of record does 
not show that peripheral neuropathy was diagnosed to a 
compensable degree within one year of separation from 
service.

While a July 2003 VA medical report gave a provisional 
diagnosis of Agent Orange exposure, the evidence only 
reported the veteran's complaints and provided a provisional 
diagnosis.  Based on these complaints and the provisional 
diagnosis, a neurological examination was conducted in 
December 2003.  The examiner concluded that the veteran's 
peripheral neuropathy was not due to Agent Orange.

While the veteran has a current diagnosis of peripheral 
neuropathy, there is no medical evidence of record that it 
was diagnosed prior to 2003, approximately 34 years after 
separation from active duty.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back disorder).

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed peripheral neuropathy is related 
to military service, to include as secondary to Agent Orange 
exposure.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the veteran 
is not competent to make a determination that his currently 
diagnosed peripheral neuropathy is related to military 
service, to include as secondary to Agent Orange exposure.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As such, there is no 
competent medical evidence of record relating the veteran's 
diagnosed peripheral neuropathy to military service.

As such, the preponderance of the evidence does not show that 
the veteran's currently diagnosed peripheral neuropathy is 
related to his military service or to any incident therein, 
to include as due to Agent Orange exposure, nor may it be so 
presumed.  As the preponderance of the evidence is against 
the veteran's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of PTSD.

A June 2003 VA outpatient medical report gave a diagnosis of 
PTSD.  The record shows that PTSD has been consistently 
diagnosed since June 2003.

A September 2003 VA PTSD examination report stated that the 
veteran's stressors included "his friend dying in his 
arm[s], and many friends getting killed in front of him."  
The report gave a diagnosis of PTSD.

In this case, however, no objective evidence exists to 
establish that the veteran "engaged in combat with the 
enemy."  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  
There are no references to combat in the veteran's service 
personnel records.  He did not earn any decorations, medals, 
badges, ribbons, or awards indicative of participation in 
combat.  For these reasons, the Board concludes that the 
veteran's service personnel records do not indicate that he 
"engaged in combat with the enemy."  Accordingly, the 
veteran's service records or other corroborative evidence 
must substantiate or verify the veteran's claimed stressors.

In a July 2003 stressor statement, the veteran stated that 
"[w]hile in Vietnam - a comrade died in my arm[s]."  He 
stated that the incident occurred in June 1969 at "Dong-
Tam" and that he was with the 9th Infantry at the time.

In a May 2004 stressor statement, the veteran stated

[i]n February 1969, I was stationed in 
Vietnam ([Mekong] Delta).  I was caught 
in a fire fight and a soldier I stumbled 
upon was bleeding badly.  I believe his 
name was [C. B].  He was a SP-4, but I'm 
not sure what unit he was assigned to.  
There were several units in the area.  I 
tried to help him, but he died in my 
arms.  During February 1969 there were 
Army and Navy units on [Mekong] Delta so 
I'm not sure which branch of service he 
was assigned to.

Evidence associated with the claims file by the RO in May 
2004 includes casually records for C. B.  The records state 
that C. B. served in the 2nd Brigade, 1st Cavalry Division, 
held the rank of SP-4, and died on February [redacted], 1969 from 
wounds sustained by hostile fire while in a helicopter over 
South Vietnam.  The May 2004 evidence also includes a 
helicopter combat incident report which stated that the 
helicopter took 1 hit from a 7.62 millimeter round in the 
cockpit.  One person was wounded and the helicopter was 
diverted prior to accomplishing any mission objectives.

In an October 2004 stressor statement, the veteran stated

[t]he Ninth Medical detachment was only a 
stones throw from where I was less than 
fifty yards; right down the road.  This 
is where the Medivac [helicopters] worked 
(24-7) three hundred sixty five days.  
Constantly bringing in the wounded, 
mutilated and dead.  As these medivac 
[helicopters] would come in I would 
observe injuries and death that I had no 
idea [of].  Some with no legs or leg, no 
arm or arms, severe head wounds, and some 
completely covered from head to toe.  
Being so close to the [N]inth [M]edivac 
is where my life started to turn into the 
chaotic state of being that I live in 
today.  This is also where the [soldier] 
which I held in my arms passed.  He kept 
repeating this name over, and over, and 
over, again and again.  This is the 
reason I thought it was him.  He more 
than likely was reflecting on one of his 
buddies who had got hit.  As I remember 
these happenings, I have to ask why did 
it happen, and why this guy?  I have no 
answer, and when he passed I went to 
pieces.  I bent over to his ear and 
called this name which he was uttering 
over and over, but no response.  I 
remember wiping the tears [from] me from 
his face and sat there for some time 
totally numb and out of it knowing that I 
couldn't do any more.

Initially, the May 2004 evidence is consistent with the 
veteran's October 2004 stressor statement, which stated that 
the man died in his arms at a medical facility at a US 
military base in Vietnam that received medivac casualties.  
In May 2004, the veteran identified the man as C. B., which 
is consistent with the casualty report provided by the RO.  
Also in May 2004, the veteran stated that the incident 
occurred in February 1969, which is consistent with C. B.'s 
casualty date of February [redacted], 1969.  Finally, the Board notes 
that the veteran's service medical records show that he was 
treated at the 9th Medical Battalion, 9th Infantry Division, 
on January 20, 1969 and February 18, 1969.  This is 
substantiated by his service personnel records which state 
that he was stationed with the Headquarters Company, Support 
Command of the 9th Infantry Division from October 1968 to 
August 1969.  These service records are consistent with the 
veteran's statements that he was stationed in close proximity 
to the "Ninth Medical detachment."  They also indicate that 
the veteran was most likely at this location, at a minimum, 
from one month prior to C. B.'s death to the day after his 
death.  Accordingly, the Board finds that the preponderance 
of the evidence substantiates the veteran's claimed stressor.

The September 2003 VA PTSD examination report stated that the 
veteran's stressors included "his friend dying in his 
arm[s]" and gave a diagnosis of PTSD.  Accordingly, the 
medical evidence of record shows that the veteran's verified 
in-service stressor has been linked to the current diagnosis 
of PTSD.

As such, the Board finds that the veteran has a current 
diagnosis of PTSD that is associated with a reported stressor 
which has been verified to have occurred during his period of 
active military service.  See 38 C.F.R. § 3.304(f); see also 
Pentecost v. Principi, 16 Vet App 124 (2002).  Accordingly, 
service connection for PTSD is warranted.


ORDER

Service connection for peripheral neuropathy, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


